Yak Wyck, J.
The appellant’s counsel, although discussing some exceptions to the ruling of the judge as regards instructions to the jury, frankly states in his brief that “ the main ground of this appeal is, that on all the evidence, the verdict of the jury was contrary to the evidence and contrary to law, and is raised by the appeal from the order denying the motion made for a new trial.” However, a careful reading of all the evidence adduced on the trial forces the conclusion that the verdict is not against the evidence, weight of evidence or law, and that the same is fully justified by the evidence and the legal inferences which a jury has the right to draw from the specific facts proven on the trial.
The judgment and order should be affirmed, with costs.
Fitzsimoks, J., concurs.
Judgment and order affirmed.